                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


JOHN DOE,                             )
                                      )
               Plaintiff,             )
                                      )
               v.                     )               Case No. 1:18-cv-3713-TWP-MJD
                                      )
INDIANA UNIVERSITY,                   )
                                      )
               Defendant.             )

                      DEFENDANT’S WITNESS AND EXHIBIT LIST

       Pursuant to the Court’s Amended Scheduling Order [Doc. 31], defendant The Trustees of

Indiana University (“University”), by counsel, identifies the following witnesses and exhibits

that the University intends to offer at the preliminary injunction hearing:

                                            Witnesses


       1.      Libby Spotts
               Associate Dean and Director of Student Conduct, Deputy Title IX Coordinator
               Division of Student Affairs
               Indiana University Bloomington

       2.      Simone Cardosa
               Investigator for Sexual Misconduct
               Division of Student Affairs
               Indiana University Bloomington

       3.      Latosha Williams
               Associate Director for Residence Life Student Conduct
               Division of Student Affairs
               Indiana University Bloomington
               Chair of Panel

       4.      Marjorie Treff
               Clinical Assistant Professor
               School of Education
               Indiana University Bloomington
               Panel Member
5.    Barry Magee
      Assistant Director for Diversity Education
      Residential Programs and Services
      Indiana University Bloomington
      Panel Member

6.    C. Kurt Zorn
      Associate Vice Provost for Undergraduate Education
      Office of the Vice Provost for Undergraduate Education
      Indiana University Bloomington

7.    Any witness necessary to rebut testimony or evidence introduced by plaintiff

8.    Any witness necessary to lay the foundation for the admissibility of a document
      or other exhibit

9.    Any person identified during the course of discovery as having information or
      knowledge relevant to the issues in this matter

10.   Any witness listed on plaintiff’s witness list

                                     Exhibits

1.    Sexual Misconduct Policy, UA-03

2.    Code of Student Rights, Responsibilities, and Conduct
      Available at http://studentcode.iu.edu/about/index.html

3.    File regarding John Doe’s Sexual Misconduct Hearing

4.    Audio Recording of Hearing

5.    Panel Decision Letter to John Doe, dated November 6, 2018

6.    Decision on Appeal from C. Kurt Zorn to John Doe, dated November 26, 2018

7.    All deposition exhibits

8.    All pleadings and documents filed with the Court

9.    Any documents identified during the course of discovery as containing
      information relevant to the issues in this matter

10.   All exhibits identified on plaintiff’s exhibit list



                                          2
                                             Respectfully submitted,

                                             /s/ Melissa A. Macchia
                                             Michael C. Terrell, Atty. No. 2124-49
                                             Melissa A. Macchia, Atty. No. 29920-49
                                             TAFT STETTINIUS & HOLLISTER LLP
                                             One Indiana Square, Suite 3500
                                             Indianapolis, IN 46204-2023
                                             (317) 713-3500 – phone
                                             (317) 713-3699 – fax
                                             mterrell@taftlaw.com
                                             mmacchia@taftlaw.com

                                             Counsel for Defendant




                                    CERTIFICATE OF SERVICE

        I hereby certify that on December 7, 2018, a copy of the foregoing was filed

electronically. Service of this filing will be made on all ECF-registered counsel by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                             /s/ Melissa A. Macchia
                                             Melissa A. Macchia

23997354.1




                                                3
